Name: 98/114/EC: Commission Decision of 28 January 1998 setting out the arrangements for Community comparative tests of seed potatoes under Article 14 of Council Directive 66/403/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  plant product;  agricultural policy;  means of agricultural production
 Date Published: 1998-02-06

 Avis juridique important|31998D011498/114/EC: Commission Decision of 28 January 1998 setting out the arrangements for Community comparative tests of seed potatoes under Article 14 of Council Directive 66/403/EEC Official Journal L 031 , 06/02/1998 P. 0023 - 0024COMMISSION DECISION of 28 January 1998 setting out the arrangements for Community comparative tests of seed potatoes under Article 14 of Council Directive 66/403/EEC (98/114/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/403/EEC on the marketing of seed potatoes (1), as last amended by Commission Decision 97/90/EC (2), and in particular Article 14(4) thereof,Whereas Article 14(4) of Directive 66/403/EEC provides for the carrying out of Community comparative tests of seed potatoes;Whereas it is necessary for all Member States to participate in the Community comparative tests, in so as far seed potatoes are usually reproduced or marketed in their territories, in order to ensure that proper conclusions may be drawn therefrom;Whereas the Commission is responsible for making the necessary arrangements for the Community comparative tests;Whereas the arrangements for the tests should also cover, inter alia, certain harmful organisms which come within the scope of Directive 66/403/EEC as well as Council Directive 77/93/EEC of 21 December 1976, on protective measures against the introduction into Member States of organisms harmful to plants or plant products (3), as last amended by Commission Directive 97/14/EC (4), Council Directive 93/85/EEC of 4 October 1993 on the control of potato ring rot (5), as well as Commission Decisions 95/506/EC of 24 November 1995 (6), as last amended by Commission Decision 97/649/EC of 26 September 1997 (7), and 96/301/EC of 3 May 1996 (8) against the dissemination of potato brown rot;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. Community comparative tests shall be carried out during 1998 on seed potatoes harvested in 1997.2. All Member States shall participate in the Community comparative tests.Article 2 1. The general arrangements for the carrying out of the Community comparative tests are set out in the Annex hereto.2. Further detailed arrangements for the carrying out of the Community comparative tests shall be submitted to the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry.Article 3 This Decision is addressed to the Member States.Done at Brussels, 28 January 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2320/66.(2) OJ L 27, 30. 1. 1997, p. 49.(3) OJ L 26, 31. 1. 1977, p. 20.(4) OJ L 87, 2. 4. 1997, p. 17.(5) OJ L 259, 18. 10. 1993, p. 1.(6) OJ L 291, 6. 12. 1995, p. 48.(7) OJ L 274, 26. 9. 1997, p. 14.(8) OJ L 115, 9. 5. 1996, p. 47.ANNEX GENERAL ARRANGEMENTS FOR THE CARRYING OUT OF THE COMMUNITY COMPARATIVE TESTS OF SEED POTATOES IN 1997 1. Responsible body Landbrugs- og fiskeriministerietPlantedirektoratetDenmark2. Number of samples The total number is 250:(a) 223 samples shall be taken in the producer Member States;(b) 20 additional samples shall be taken from seed marketed by a producer Member State in a recipient Member State, in the recipient Member State;(c) seven samples from Switzerland shall be taken under the Community equivalence arrangements mentioned in Article 15(1) of Directive 66/403/EEC.3. Sampling In respect of samples taken under paragraph 2(a) above, an official sampling procedure shall be ensured. The sampling of the lot shall be performed using an appropriate technique. For the purpose of taking the samples, persons shall be designated by the Commission services. These persons shall act under the responsibility of the Commission services. Sampling shall be carried out on the producer holding, at the place of loading, in the sorting sheds or at any place where seed potatoes are stored.In the case of all samples taken under paragraph 2 above each sample shall consist of 320 tubers.4. Assessment of the minimum conditions to be satisfied by seed potatoes in the direct progeny of the samples Postcontrol tests on field plots shall be carried out and, where appropriate, confirmation by laboratory tests. The sample size shall be 100 tubers.5. Assessment of freedom of seed potatoes from potato brown rot (Pseudomonas solanacearum) and potato ring rot (Corynebacterium sepedonicum/Clavibacter michiganensis) Laboratory tests shall be carried out, in accordance with appropriate methods. The sample size shall be of 200 tubers.6. Assessment of freedom of seed potatoes from potato spindle tuber viroid (PSTV) Laboratory tests shall be carried out, in accordance with appropriate methods. The responsible body under 1 shall ensure that the sample size is that given in such methods, in so far as this specification exists.7. Confidentiality In relation with the assessments under 5 and 6 above, each sample to be submitted to the laboratory tests shall have been previously coded by the responsible body under 1, under the responsibility of the Commission services. In the case of samples confirmed to be contaminated by any of the relevant harmful organisms, the Commission shall ensure that the measures required under Directive 77/93/EEC or Directive 93/85/EEC or their implementing measures, as appropriate, are taken. This is without prejudice to the general conditions applicable to the examination of the annual reports on the confirmed results and conclusions of Community comparative tests.